Title: To Benjamin Franklin from Jonathan Williams, Jr., 28 June 1773
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Honoured Sir
Boston June 28. 1773
My Father received your Favour the Evening before last, and accordingly delivered your Letter to the Speaker. Altho’ you will no doubt receive from him the Resolves and proceedings of our Council relative to the Governors conduct &c &c, I inclose the Gazette, having it in my hand, as the more ways a thing is sent, the more likely it is to arive Safe. I shall be obliged if you will please to present my duty to my Uncle, and let him have the perusal of the Inclosed Papers, with those I sent in my last. I then desired you would please to give directions for the Making of a hand Organ, such an one as you had made for Mr. Foxcroft, and also that you would please to collect a number of Pieces according to your own fancy to be put on the Barrells, which I shall be much oblig’d if you will please to do for me. I am with the greatest Esteem and Respect Your dutiful and affectionate Kinsman
Jona Williams Junr
 
Addressed: To / Benjamin Franklin LLD FRS / at Mrs Stevensons /in / Craven Street / Strand / London
Endorsed: Jona. Williams jun  June 28.73
